By the Court, Rhodes, J.:
The application for a mandamus to compel the Loan Commissioners to pay in gold coin the bonds of the petitioner having been denied, on the ground that it did not appear that there was any gold coin in the Loan Fund, the petitioner moves the Court that the judgment be modified, by ordering the Loan Commissioners “to rescind their action in calling in the bonds for payment, and to make publication in the county newspaper to that effect.” The petition, as amended by the stipulation, shows that there is not, and never' has been, in the Loan Fund, any gold coin which might be applicable to the payment of the principal of the petitioner’s bonds; but that there was, at the time when the notice was published by the Loan Commissioners, legal *640tender notes in the Fund, sufficient for the satisfaction of those bonds, and that the same still remain in that Fund.
The ground taken by the petitioner is that his bonds are payable in gold coin only, and that, as there was no gold coin in the Loan Fund, the action of the Loan Commissioners should be set aside as unauthorized and void.
The question whether the relief now sought may be obtained iu a proceeding for a mandamus may be waived, in order that the real controversy between the parties may be settled. A part of the bonds were issued on the 25th day of February, 1862—the day on which the first Act of Congress, making treasury notes legal tender, was approved, and the remainder of the bonds were issued on a subsequent day. The bonds are not payable in any specified kind of money. It was decided by the Supreme Court of the United States, in Knox v. Lee and Parker v. Davis, 12 Wallace, 457, that the Act of Congress above referred to, and the other Acts known as the Legal Tender Acts, are constitutional, when applied to contracts, whether made before or after their passage.
We are content to accept, without further discussion, the decision in those cases as a final settlement of that vexed question.
The bonds purport to be payable in money generally, and as there is nothing in the Act under which they were issued which requires payment to be made in any specified kind of money, the Act authorizing and requiring the Board of Supervisors to transfer to the Loan Fund the sum of one hundred thousand dollars in treasury notes, which was received on the contract for the sale of the stock in the railroad company belonging to the county, was valid, and such money was applicable to the redemption of the petitioner’s bonds.
Motion denied.